USDC ST

Case 1:19-cv-07131-ALC Document 29 Filed 10/18/19 P a EY ICALLY FILED

DOCH.
DATE FILED: _|C q

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANDREA TANTAROS,

Petitioner,
19-ev-7131 (ALC)
-against-
ORDER
FOX NEWS NETWORK, LLC, ET AL.,

Respondents.

 

 

ANDREW L. CARTER, JR., United States District Judge:

The status conference previously scheduled for October 22, 2019 at 11:00 a.m. is hereby
ADJOURNED to November 5, 2019 at 2:00 p.m. The parties should appear in person in
Courtroom 1306 at the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, NY, on the date and time specified above.

SO ORDERED. 7p
Dated: October 18, 2019 ty 7—
New York, New York

~ ANDREW L. CARTER, JR.
United States District Judge —

 

 
